Citation Nr: 0704623	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-37 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the left ankle, status post a 
fracture.

2.	Entitlement to an initial compensable rating prior to 
April 22, 2005, and a rating in excess of 10 percent 
thereafter, for osteoarthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1992 to 
January 2001.   
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that granted a 20 percent rating for the veteran's left ankle 
disability, and service connection and a non-compensable 
rating for right ankle osteoarthritis.  In a May 2005 rating 
action, the RO granted a 10 percent rating for the veteran's 
service-connected right ankle disability, effective from 
April 22, 2005.

The June 2004 rating decision also granted service connection 
for degenerative disc disease of the lumbar spine, and 
awarded a noncompensable disability evaluation for which the 
veteran also perfected an appeal.  Then, in a May 2005 rating 
action, the RO granted a 20 percent rating for the veteran's 
service-connected back disability, effective from April 22, 
2005.  In a July 2005 signed statement, the veteran said he 
was satisfied with the new rating of 20 percent for his 
service-connected degenerative disc disease of the lumbar 
spine, and requested that his appeal be dropped.  As such the 
Board will confine its consideration to the issues as set 
forth on the title page.

In November 2006, the veteran testified during a hearing at 
the RO before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran contends that his service-connected ankle 
disabilities are more severe than are currently rated and are 
worsening.  During his November 2006 Board hearing, he 
testified that he had to use an Arizona brace on his left 
ankle, and a gel brace on the right one, all the time.  He 
complained of bilateral ankle tenderness and said his ankles 
were weaker due to stretching of the muscles and tendons (see 
transcript, pages 13-14).  The veteran said his ankle 
disabilities had worsened since he was last examined by VA in 
April 2005, and that his ankle pain lasted longer and 
required more pain medication to control (see transcript, 
page 14).  He stated that he worked at a dairy where he stood 
on his feet, and had difficulty obtaining a job other than 
his current one due to his ankle disabilities (see 
transcript, page. 9).  

The Board is of the opinion that due process requires that 
the veteran should be afforded a new VA examination to assess 
the current severity and all manifestations of his service-
connected left and right ankle disabilities.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all VA 
medical records regarding the 
veteran's treatment for his 
service-connected left and right 
ankle disabilities for the period 
from January 2006 to the present.

2.	Then, the veteran should be 
scheduled for an appropriate VA 
examination, i.e., an orthopedic 
examination, to determine the 
current severity and all 
manifestations of his service-
connected left and right ankle 
disabilities.  All indicated 
tests and studies should be 
performed, and all clinical 
findings reported in detail.  The 
examiner is requested to address 
the following:

a.	The examiner should note the 
active and passive range of 
motion in degrees of the 
veteran's service-connected 
right and left ankles.  An 
opinion should be made as to 
whether the limitation of 
motion for either ankle more 
closely resembles that of 
marked limitation, or 
ankylosis and, if so, 
whether the ankylosis is in 
plantar flexion less than 30 
degrees, or in plantar 
flexion between 30 and 40 
degrees, or in dorsiflexion 
between 0 and 10 degrees, or 
is in plantar flexion at 
more than 40 degrees, in 
dorsiflexion at more than 10 
degrees, or with abduction, 
adduction, inversion, or 
eversion deformity.  

b.	The examiner also should 
comment on the functional 
limitation(s), if any, 
caused by the veteran's 
service-connected right and 
left ankle disabilities. 

c.	The examiner should render 
an opinion as to whether 
either the veteran's right 
or left ankle disability 
causes weakened movement, 
excess fatigability, 
incoordination, pain on 
movement, swelling, 
deformity, or atrophy.  

d.	If the severity of the 
veteran's ankle 
manifestations cannot be 
quantified, the examiner 
should so indicate.  
Specifically, the examiner 
is requested to address the 
severity of painful motion, 
if any, from intermediate 
degrees to severe.  The 
examiner should note at what 
degree in the range of 
motion that pain is elicited 
as well as the severity of 
such pain.

e.	With respect to any 
subjective complaints of 
pain, the examiner should 
comment on whether the 
subjective complaints are 
supported by objective 
findings; whether any pain 
is visibly manifested upon 
palpation and movement of 
the left or right ankle; and 
whether there are any other 
objective manifestations 
that would demonstrate 
disuse or functional 
impairment of the left or 
right ankle due to pain 
attributable to the service- 
connected disabilities.

f.	A complete rationale should 
be provided for all opinions 
rendered and the examination 
report should indicate if 
the examiner reviewed the 
veteran's medical records.

3.	Thereafter, the RO should 
readjudicate the veteran's claims 
for a rating in excess of 20 
percent for a left ankle 
disability and an initial 
compensable rating prior to April 
22, 2005, and a 10 percent rating 
thereafter, for a right ankle 
disability.  If the benefits 
sought on appeal remain denied, 
the veteran and his 
representative should be provided 
with a supplemental statement of 
the case (SSOC).  The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the evidence 
and applicable law and 
regulations considered pertinent 
to the issues currently on appeal 
since the May 2005 SSOC.  An 
appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



